Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "road 22".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhiyuan (CN207291678 (U)).
Regarding claim 1, Zhiyuan teaches a method of operating a vehicle comprising: (a) determining if a vehicle speed is controlled by a driver The speed limiter determines if the ;
 (b) if the vehicle speed is controlled by the driver, determining if the vehicle is operating during night conditions The light sensor detects the ambient light of the vehicle in order to accurately limit the speed of the vehicle “in case of low light intensity such as night driving and tunnel driving.” [0015] Therefore it determines the vehicle is operating at night;
and (c) if the vehicle is operating during night conditions, activating a night drive mode that limits a maximum speed of the vehicle without regard to road speed limits (“Therefore, the car speed limiter based on the environmental brightness of the present invention can more accurately limit the speed of the vehicle according to the change of the environmental brightness” [0015]) Zhiyuan’s car speed limiter is based on the environmental brightness and not road speed limits.
Regarding claim 2, Zhiyuan teaches the method of claim 1 wherein step (b) includes determining if a light sensor is detecting ambient light below a predetermined level. The car speed limiter’s “processing unit is based on the light signal and the set limit speed in the range of different light intensities” [0015] obtained by the speed limit under this light intensity. The predetermined levels being the range of different light intensities.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan in view of Sobue (US 2009/0259395 A1)).
Regarding claim 3, Zhiyuan teaches the method of claim 2. Zhiyuan teaches all of the elements of the current invention as stated above except wherein step (b) further includes, if the ambient light is below the predetermined level, then employing a global positioning system and a telematics system to confirm that the vehicle is operating during night conditions.
Sobue teaches that it is known to provide a global positioning system and a telematics system to confirm that the vehicle is operating during night conditions. 
“When it proceeds to Step S270, it is determined whether the present time belongs to a predetermined daytime zone based on the present date and hour obtained via the GPS receiver 11a.” [0036] 
“Alternatively, the determination device may include a sensor for detecting one of brightness, illumination intensity and light flux around the vehicle, and the determination device determines based on detection result of the sensor whether it is daytime or nighttime.” [0049] 
“Alternatively, the speed limit guiding device may further include: a second information acquisition device for obtaining date and time information; and a second specifying device for specifying a sunrise time and a sunset time based on the date and time information and the current position of the vehicle.” [0050] 

It is known to a person of ordinary skill in the art that some GPS receivers have telematics capabilities. In receiving traffic information from the VICS center, this implies that the GPS has telematics capabilities.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Zhiyuan to incorporate the teachings of Sobue and provide the GPS and telematics systems to confirm that the vehicle is operating during night conditions. Doing so would provide “the speed limit information to the user appropriately even when the daytime speed limit is different from the nighttime speed limit.” (Sobue, [0008])
Regarding claim 5, Zhiyuan in view of Sobue teaches the method of claim 1 wherein step (b) includes employing a global positioning system and a telematics system to determine that the vehicle is operating during night conditions. (See [0019], [0036], [0049], and [0050])
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan in view of Sobue, further in view of Levine (US 6643578 B2).
Regarding claim 4, Zhiyuan in view of Sobue teaches the method of claim 3 wherein step (b) further includes, if the global positioning system and the telematics system do not confirm that the vehicle is operating during night conditions. 
Sobue’s speed limiter is able to confirm that the vehicle is operating during daytime conditions, and therefore can conclude that the vehicle is not operating during night conditions. 
Zhiyuan in view of Sobue teaches all of the elements of the current invention as stated above except determining if the vehicle is operating during inclement weather; and step (c) includes, if operating during inclement weather, activating the night drive mode.
Levine teaches it is known to determine the vehicle is operating during inclement weather and if operating during inclement weather, activating the night drive mode. Activating the night drive mode is equal to activating a speed limiter. 
“Additionally, since the analyzer 46 is also energized by the traction signals from sensor 42a, reference sensor 44, speed sensor 17, and speed limit sensor 43, the override controls may be further regulated to take into account the reduced traction of the road, the vehicle speed, and other conditions discussed above. Thus, for example, where the driver’s vision is reduced concurrently with reduced traction with the road, (such as during an ice storm or heavy snow storm) the maximum speed of the vehicle and its rate of acceleration are further proportionally reduced to compensate for these multiple adverse conditions.” (Col. 7, lines 25-35)
“Where either, or both, the traction condition of the road and/or the atmospheric vision is sufficiently reduced, the manual control of the vehicle is overridden to the extent of proportionally reducing the vehicle maximum speed and its rate of acceleration to compensate for the detected adverse conditions.” (Col. 7, lines 47-52)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Zhiyuan in view of Sobue to incorporate 
Claim 6-9, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan in view of Andersson (US 10410516 B1)
Regarding claim 6, Zhiyuan teaches the method of claim 1 further comprising: (d) if the night drive mode is activated in step (c). “Therefore, the car speed limiter based on the environmental brightness of the present invention can more accurately limit the speed of the vehicle according to the change of the environmental brightness, especially in the case of low light intensity such as night driving and tunnel driving.” [0015]
Zhiyuan teaches all of the elements of the current invention as stated above except (d) if the night drive mode is activated in step (c), determining if a driver override request is requested; and (e) if the driver override request is requested, determining if the driver override request is approved.
Andersson teaches it is known to provide the method of determining if a driver override request is requested and determining if the driver override request is approved. 
“To provide a more specific example, in some embodiments, authority 102 may define a geofenced area within which it is desired that vehicle speed be limited, perhaps temporarily.” (Col. 4, lines 63-66) 
“In some embodiments, driver 310 may override a request or command, or attempt to override a request or command, via vehicle communication module 308. (Col. 9, lines 55-57) 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Zhiyuan to incorporate the teachings of Andersson and provide, if a night drive mode is activated, determining if a driver override request is requested, and then determining if the request is approved. Doing so would “allow authorities to search for different objects, such as vehicles and individuals, control traffic, such as during particular events associated with the geofenced region, etc.” (Andersson; Col. 3, lines 38-41)
Regarding claim 7, Zhiyuan in view of Andersson teaches the method of claim 6 wherein if the driver override request is approved, deactivating the night drive mode. Andersson’s night drive mode (or speed limiter) can be deactivated by the driver, 310, requesting to override a command or other geofence restriction, and then receiving approval from the authority 302. “Alternatively, a request to override a restriction may be communicated from driver 310 to authority 302. The override request may be granted, either selectively or automatically, and either in full or in part. For example, authority 302 may remove certain restrictions, such as location restrictions, but leave other restrictions, like maximum speed and/or the ability to remotely operate one or more aspects of vehicle 306 while within the geofenced region.” (Col. 9 lines 65-67; Col. 10 lines 1-5)
the method of claim 6 wherein if the driver override request is approved, (f) determining if the vehicle is within a geofence area; and (g) if the vehicle is within a geofence area, continue operating the vehicle in the night drive mode. In Andersson’s driver’s request to override a command or restriction of the night drive mode, the request can be granted either in full or in part. Therefore, if the vehicle is located within a geofence area, the night drive mode will continue operating by limiting one or more of a speed, location, and/or ability to remotely operate different aspects of the vehicle 306. By this continued operation of the night drive mode, the determination of whether or not a vehicle is within a geofence area is implied (See Andersson; Col. 9 lines 65-67; Col. 10, lines 1-5).
Regarding claim 9, Zhiyuan in view of Andersson teaches the method of claim 8 wherein a geofence area is determined based on locations having high pedestrian traffic. “For example, a geofenced vehicle near an event with lots of people may receive a communication from authority 202 that attempts to determine why the vehicle is in the region, which may be prohibited for vehicles, why the vehicle is traveling beyond a restricted speed, etc.” (Andersson; Col. 8, lines 54-58)
Regarding claim 11, Zhiyuan in view of Andersson teaches the method of claim 6 wherein if the driver override request is not approved, the vehicle continues operating in the night drive mode.
“The override request may be granted, either selectively or automatically, and either in full or in part. For example, authority 302 may remove certain restrictions, such as location restrictions, but leave other restrictions, like maximum speed and/or the ability to remotely 
The authority 302 may or may not remove the restriction of the maximum speed therefore, and if the authority 302 chooses not to remove the restriction this results in the night drive mode to continue operating.
Regarding claim 12, Zhiyuan in view of Andersson teaches the method of claim 6 wherein the driver override request is requested by employing a global positioning system and a telematics system to wirelessly contact a remote location. “Various other elements may be communicatively coupled with communication module 308 to allow for interaction with authority 302 and/or other entities. (Andersson; Col. 9, lines 25-29) “In some embodiments, driver 310 may override a request or command, via vehicle communication module 308. Thus, for example, a driver 310 may override or request to override a command or other geofence restriction removed due to a number of factors, such as during an emergency, when driver 310 is a repair vehicle, tow vehicle, construction vehicle, etc., that may require or desire access to a restricted area.” (Andersson; Col. 9, lines 55-62; see FIG. 3)
Regarding claim 14, Zhiyuan in view of Andersson teaches the method of claim 1 wherein step (c) includes the activation of the night drive mode also altering the operation of a steering system. “Each vehicle 306 may further comprise one or more outboard actuators 320, which may be used to allow authority 302 and/or other entities to control vehicle 306. Examples of such actuators 320 including braking actuation modules, governors or other speed limiters, remote steering modules, and the like. In some embodiments, authority 302 may be 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan in view of Andersson, further in view of Houxian (CN104553796 A).
Zhiyuan in view of Andersson teaches the method of claim 6 wherein determining if the driver override request is requested includes activating a button in the vehicle. (See Andersson; Col. 9, lines 55-67; where activating a button in the vehicle occurs when the request to override a restriction is communicated from driver 310 to authority 302.) Zhiyuan in view of Andersson teaches all of the elements of the current invention as stated above except where the driver override request includes activating a vehicle siren.
Houxian teaches it is known to provide the driver override request to include activating a vehicle siren and activating a button in the vehicle. The alarm unit in Houxian serves as a vehicle siren since it produces a sound output. 
“Please refer to FIG. 1, the car 100 (such as a car, a truck, etc.) in this embodiment includes a wireless communication unit 11, a controller 12, a vehicle speed sensor 13, an automatic transmission 14, an alarm unit 15, a GPS unit 16, and a storage unit 17.” [0022]
“The alarm unit 15 may be a sound output unit or a light-emitting unit installed in the vehicle that makes it easy for the driver to notice the alarm information.” [0026]
“In step S503, the vehicle speed control module 22 controls the automatic transmission 14 to set the current vehicle speed to a constant vehicle speed equal to or less than the safe driving vehicle speed.” [0030]

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the alarm unit in Houxian with the driver override request presented in Zhiyuan in view of Andersson to and provide the driver override request includes activating a vehicle siren and activating a button in the vehicle.
Doing so would “make it easy for the driver to notice the alarm information.” (Houxian, [0026])
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan in view of Andersson, further in view of Gohlke (US 20210039663 A1). 
Regarding claim 13, Zhiyuan in view of Andersson teaches the method of claim 1 wherein step (c) includes the activation of the night drive mode. Zhiyuan in view of Andersson teaches all of the elements of the current invention as stated above except also activating an indicator on an instrument cluster that the vehicle is in night drive mode. (See Zhiyuan [0015])
Gohlke teaches it is known to provide activating an indicator on an instrument cluster that the vehicle is in night drive mode. “The perception of the profile switchover, like the switchover 22, for the driver 2 can be realized in various ways. For example, in the form of a visualization of the automatic profile changeover via a permanent indication or display of the currently used driving profile in an instrument cluster of the motor vehicle 1. The automatic switchover 22 of the current driving profile 21 to the selected driving profile 32 to be used can thus be displayed in the instrument cluster of the motor vehicle 1.” [0064]

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan in view of Levine.
Regarding claim 15, Zhiyuan teaches the method of claim 1 wherein step (c) includes the activation of the night drive mode. Zhiyuan teaches all of the elements of the current invention as stated above except the activation of the night drive mode also increasing boost assist for a braking system. 
Levine teaches it is known to provide the activation of the night drive mode also increasing boost assist for a braking system. 
“Upon reading the sign 11, the reader 10 sends a stop command signal to the onboard system analyzer 12 that, in turn, sends an overriding signal to control the braking subsystem 13 and the fuel control subsystem 14 for the vehicle. (Col. 2, lines 41-45; FIG. 1)
“Thus the subsystem receives commands from coded road signs 11 to stop, and in response to such commands overrides the manual control of the vehicle to apply sufficient braking and reduce fuel to the engine as is necessary to bring the vehicle to a stop at the next intersection, taking into account the type of vehicle, its braking characteristics, and its speed when receiving the stop command signal. Additionally, where the vehicle fails to fully stop, due 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Zhiyuan to incorporate the teachings of Levine to provide the activation of the night drive mode also increasing boost assist for a braking system. 
Regarding claim 16, Zhiyuan teaches the method of claim 1 wherein step (c) includes the activation of the night drive mode also altering operation of a drive dynamics system.
Levine teaches that when the night drive mode is activated, the drive dynamics system is altered by way of the boosted braking system. Braking traction makes up a part of the drive dynamics, therefore when the night drive mode used in Levine increases the amount of braking control, this is considered altering the drive dynamics system. (See Levine Col. 3, lines 10-20)
Claim 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan in view of Sobue, and further in view of Andersson.
Regarding claim 17, Zhiyuan in view of Sobue and further in view of Levine, teaches a method of operating a vehicle comprising: (a) determining if a vehicle speed is controlled by a driver; [See Zhiyuan, [0047]] (b) if the vehicle speed is controlled by the driver, determining if the vehicle is operating during night conditions by determining if a light sensor is detecting ambient light below a predetermined level [See Zhiyuan, [0015]], and if so employing a global positioning system and a telematics system to confirm that the vehicle is operating during night conditions [See Sobue, [0019]; [0036]; [0049]; [0050]]; (c) if the light sensor detects night conditions but the global positioning system and the telematics system do not confirm that the vehicle is operating during night conditions, determining if the vehicle is operating during inclement weather; (d) if the vehicle is determined to be operating during inclement weather in step (c), activating a night drive mode that limits the maximum speed of the vehicle without regard to road speed limits [See Levine, Col. 7, lines 25-35; Col. 7, lines 47-52]; and (e) if the light sensor detects night conditions and the global positioning system and the telematics system confirm that the vehicle is operating during night conditions, activating the night drive mode (See Sobue, [0019], [0036], [0049], and [0050]).
Regarding claim 19, Zhiyuan in view of Sobue and further in view, of Levine teaches the method of claim 17 wherein determining if the vehicle is operating during inclement weather includes estimating that road friction for the vehicle is below a predetermined threshold.
Levine provides one or more sensors to detect the surface condition of the road ahead of the vehicle in order to determine if tire-road traction is reduced. If it is found that the road traction is reduced from “normal” conditions, the system overrides the manual control of the vehicle and reduces the maximum speed limit.
“Similarly where the road surface has an oil slick, moisture or ice, or contains patches of sand or gravel deposits, or is broken in sections, or contains potholes; loss of tire traction can also result creating uncontrolled dangerous skidding, fishtailing, or other undesired movements of the vehicle resulting in full or partial loss of control of the vehicle. According to the present invention, there is provided one or more sensors for detecting the surface condition of the road ahead of the vehicle to determine if the tire-road traction is reduced. If such condition is found to exist, then the system override the manual control of the vehicle to the extent of reducing its 
“Briefly recapitulating the operation and functioning of this subsystem, upon detecting a condition of reduced traction in the roadway that might present a danger under the normal manually controlled operation of the vehicle, the subsystem responds to a number of variable detected conditions including the vehicles speed, the prevalent speed limit, the type and characteristics of the vehicle, and the degree of reduction of the traction of the vehicle with the roadway over “normal” conditions. All of these detected conditions are entered into the analyzer 46, and the vehicle drive controls are overridden by these entered parameters to proportionally limit the maximum speed of the vehicle and its rate of acceleration.” (Col. 6, lines 4-9)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhiyuan in view of Sobue, and further in view of Raut (US 20200035000 A1).
Zhiyuan in view of Sobue teaches the method of claim 17 and determining if the vehicle is operating during inclement weather. Zhiyuan in view of Sobue teaches all of the elements of the current invention as stated above except wherein determining if the vehicle is operating during inclement weather includes detecting of windshield wipers are on.
Raut teaches it is known to determine if the vehicle is operating during inclement weather by detecting if the windshield wipers are on. “Vehicle observations of these weather events, even when sparse date, may reliably detect the region that is affected by the hazards. As one example, a vehicle may sense its own wiper blade status (e.g., whether the wiper blades are activated) and/or its own fog lights status (e.g., whether the fog lights are activated) in 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Zhiyuan in view of Sobue to incorporate the teachings of Raut and provide the detection of whether or not the windshield wipers are turned on when determining if the vehicle is operating during inclement weather. Doing so would “be sufficient to detect the coverage area of precipitation.” [0036]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/B.R.P./ 03/04/2021             Examiner, Art Unit 3661                                                                                                                                                                                           

/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661